United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZENSHIP & IMMIGRATION SERVICES,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-839
Issued: October 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 9, 2009 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated October 24 and December 17, 2008 concerning an
overpayment of compensation. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $2,124.75 for the period May 2 through July 5, 2008; (2) whether
the Office properly found appellant was at fault in creating the overpayment; and (3) whether the
Office properly denied appellant’s request for a prerecoupment hearing before an Office hearing
representative.

FACTUAL HISTORY
Appellant, a 43-year-old adjudications officer, filed a claim for benefits on May 24, 2004,
alleging that he experienced pain in his fingers, both hands, wrists and elbows while typing at a
computer on April 24, 2004. The Office accepted the claim for bilateral carpal tunnel syndrome
and bilateral ulnar nerve lesion. In the July 25, 2005 letter, advising appellant that he would be
paid temporary total disability compensation, it stated, “You are expected to return to work
(including light-duty or part-time work, if available) as soon as you are able. Once you return to
work, or obtain new employment, notify this office immediately. Full compensation is payable
only while you are unable to perform the duties of your regular job because of your accepted
employment-related condition. If you receive a compensation check which includes payment for
a period you have worked, return it to us immediately to prevent an overpayment of
compensation.”
Appellant returned to work for intermittent periods. He began working part time, on light
duty, as of February 14, 2006, for six hours per day, with restrictions of no keyboarding.
In an interoffice memorandum/payroll worksheet dated July 16, 2008, the Office stated
that appellant had returned to working eight-hour days as of May 2, 2008. It indicated that he
received biweekly compensation in the amount of $915.00, that he had an outstanding
overpayment lasting 65 days, and that his total overpayment was $2,124.11. A May 1, 2008
work restriction evaluation, received by the Office on July 16, 2008, indicated that appellant’s
attending physician increased his daily permitted work hours from six to eight.
On September 19, 2008 the Office issued a preliminary determination that an
overpayment had occurred in the amount of $2,124.11 for the period May 2 through July 5, 2008
because he received compensation to which he was not entitled. It found that appellant was at
fault in the matter because he continued to receive compensation for partial disability when he
should have been aware, after returning to work on May 12, 2008, that the payments he had been
receiving were incorrect. The Office calculated the amount of the overpayment by taking his
biweekly payment from May 12 to July 5, 2008, $915.00, adding it to his biweekly payment
from May 12 to July 5, 2008, $915.00, then adding the prorated figure for the nine days that he
worked full time during the 28-day period from April 13 to May 10, 2008, which amounted to
$294.11, creating an overpayment of $2,124.11. It advised appellant that if he disagreed with the
fact or amount of the overpayment he could submit new evidence in support of his contention.
The Office further advised appellant that, when he was found without fault in the creation of the
overpayment, recovery might not be made if it could be shown that such recovery would defeat
the purpose of the law or would be against equity and good conscience. It informed appellant
that if he disagreed with the decision he could, within 30 days, submit evidence or argument to
the Office, or request a prerecoupment hearing with the Branch of Hearings and Review on the
matter of the overpayment and that any response he wished to make with regard to the
overpayment should be submitted within 30 days of the September 19, 2008 letter. Appellant
did not respond to this letter within 30 days.
In a decision dated October 24, 2008, the Office finalized the preliminary determination
regarding the overpayment of $2,124.11.

2

On November 7, 2008 appellant requested a prerecoupment hearing. He indicated that he
did not submit the requested documentation pertaining to his claim because he allegedly did not
receive the Form OWCP-20 and questionnaire which the Office was supposed to have attached
to its September 19, 2008 preliminary notice.
By decision dated December 17, 2008, an Office hearing representative denied
appellant’s request for a hearing. He stated that its September 19, 2008 letter indicated that
appellant had 30 days to request a hearing, but did not do so. The hearing representative stated
that appellant was not entitled to a hearing at this stage of his adjudication under section 8124(b)
and that his only right of appeal was to the Board.
LEGAL PRECEDENT -- ISSUE 1
Compensation for total disability under the Act is payable when the employee starts to
lose pay.1 Compensation for partial disability is payable as a percentage of the difference
between the employee’s pay rate for compensation purposes and the employee’s wage-earning
capacity.2 Compensation for wage loss due to disability is available only for any periods during
which an employee’s work-related medical condition prevents him from earning the wages
earned before the work-related injury.3
ANALYSIS -- ISSUE 1
By letter dated September 19, 2008, the Office notified appellant that it had made a
preliminary determination that an overpayment had occurred in the amount of $2,124.11 for the
period May 2 through July 5, 2008. The Board notes that appellant contends on appeal, as he did
before the Office, that he did not receive a Form OWCP-20 with this notice, despite the fact that
it was listed as an enclosure on the correspondence containing the preliminary notice of
overpayment. The Board rejects this contention. Appellant has provided no evidence supporting
this contention and there is no evidence that he contacted the Office about this alleged omission
within 30 days of receiving the preliminary notice of overpayment.4 The notice of preliminary
overpayment was sent to appellant’s last address of record and was not returned as undeliverable.
Thus, under the mailbox rule, the presumption is that he received proper notification of the
overpayment as well as the attached Form OWCP-20.5 The record shows that appellant did not
disagree with the fact or amount of the overpayment or submit new evidence or argument in
1

20 C.F.R. § 10.401(a) (2003).

2

Id. at § 10.403(b) (2003).

3

Id. at § 10.500(a) (2003).

4

Appellant also contends in his appeal to the Board that he received checks as late as four, six or eight weeks
after the pay period, so that he had no initial knowledge that there had been an overpayment. He also contends that
he asked for written proof of the overpayment, but received no response to this request. As appellant has submitted
no evidence to support these allegations, the Board rejects appellant’s contentions.
5

Under the mailbox rule, a letter properly addressed and mailed in the due course of business, such as in the
course of the Office’s daily activities, is presumed to have arrived at the mailing address in due course. See
James A. Gray, 54 ECAB 277 (2002); Charles R. Hibbs, 43 ECAB 699 (1992).

3

support of his contention within 30 days; nor did he, within 30 days, request a prerecoupment
hearing.
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $2,124.11 for the period May 2 through
July 5, 2008. The record shows that appellant received an overpayment during the period in
question because he continued to receive checks for partial disability compensation after he
returned to full-time, 40-hour per week, work on May 2, 2008. The Office calculated the
$2,124.11 overpayment by totaling the amount of temporary total disability compensation
appellant received during the period May 2 through July 5, 2008, $2,124.11, in accordance with
the procedure outlined above. Based on this determination, it properly found that appellant
received an overpayment of compensation in the stated amount during that period.6
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act7 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.8
In determining whether an individual is with fault, section 10.433(a) of the Office’s
regulations provides in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to provide information which the individual knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.”9

6

Appellant argues in his appeal to the Board that he did not receive the OWCP-20 form and questionnaire which
were supposed to be attached with the Office’s September 19, 2008 letter. The Board rejects this argument. The
mailbox rule.
7

5 U.S.C. § 8129(a)-(b).

8

Bonnye Mathews, 45 ECAB 657 (1994).

9

20 C.F.R. § 10.433(a).

4

ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment.
Even if the overpayment resulted from negligence on the part of the Office, this does not
excuse the employee from accepting payment which he knew or should have expected to know
he was not entitled.10 Appellant was informed by the Office on July 25, 2005 that he was
required to notify it as soon as he returned to a 40-hour workweek; he was also informed that, if
he received a compensation check which included payment for a period in which he had worked,
he was required to return it to the Office immediately to prevent an overpayment of
compensation. He returned to full duty on May 2, 2008 but did not report his return to work to
the Office or return any compensation received after that date; he therefore knew or should have
known that an overpayment would be created if he accepted compensation benefits after his
return to a 40-hour workweek. For these reasons, the Board finds that the Office properly found
appellant at fault in the creation of the overpayment in the amount of $2,124.11.
LEGAL PRECEDENT -- ISSUE 3
Under 20 C.F.R. § 10.439, a claimant who has been issued preliminary notice that an
overpayment of compensation has occurred is entitled to a prerecoupment hearing at which an
Office hearing representative will consider all issues in the claim on which a formal decision has
been issued. Such a hearing will thus fulfill the Office’s obligation to provide prerecoupment
rights and a hearing under 5 U.S.C. § 8124(b).
Pursuant to 20 C.F.R. § 10.440, the only review of a final decision concerning an
overpayment is to the Board. The provisions of 5 U.S.C. § 8124(b) do not apply to such a
decision.
ANALYSIS -- ISSUE 3
In the present case, because appellant requested a hearing after the Office issued its final
overpayment decision on October 24, 2008, he is not entitled to a hearing. The Office hearing
representative properly found that appellant’s only review of the October 24, 2008 overpayment
decision was to the Board.11 The Board therefore affirms the Office’s December 17, 2008
decision denying appellant an oral hearing by an Office hearing representative.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $2,124.11 for the period May 2 through
July 5, 2008. The Board finds that the Office properly determined that appellant was at fault in
10

See Russell E. Wageneck, 46 ECAB 653 (1995).

11

See 5 U.S.C. § 10.440. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3(b) (April 2003, May 2004, September 2004, June 2009).

5

the creation of the overpayment. The Board finds that the Office properly denied appellant’s
request for a prerecoupment hearing before an Office hearing representative.12
ORDER
IT IS HEREBY ORDERED THAT the December 17 and October 24, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

On appeal, appellant has submitted new evidence. However, the Board cannot consider new evidence that was
not before the Office at the time of the final decision. See Dennis E. Maddy, 47 ECAB 259 (1995); James C.
Campbell, 5 ECAB 35 (1952); 20 C.F.R. § 501(c)(1).

6

